OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and the certified question not answered as unnecessary. The Appellate Division did not err in concluding that the giving of the emergency doctrine charge was proper because “[i]t was for the jury to find whether [defendant driver] was faced with a sudden and unforeseen emergency not of her own making and, if so, whether her response to the situation was that of a reasonably prudent person” (111 AD3d 807, 809 [2d Dept 2013]).
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam.